DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 
Initial remarks 
The examiner acknowledges the applicant’s submission dated 02/04/2021.  Upon Applicant’s submission, claims 1, 3, 5-9, 11, 13, 15-17, 21 and 23-25 are pending.  Claims 1, 5-9, 15-17 and 25 have been amended, claims 2, 10, 14 and 18-19 were previously canceled, claims 4, 12, 20, 22 and 26 have been canceled and no claims have been added.   
Claim 4 was rejected under 35 U.S.C. 112(a)/(b).  Applicant has canceled claim 4, rendering the rejection moot. 

Response to Arguments
Applicant’s arguments (see pages 15-18) with respect to claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of ““in response to successfully reading the third data using the third read-level voltage:” “determine an occupancy level of the first buffer associated with the first destination block;” “determine an occupancy level of the second buffer associated with the second destination block;” “determine, as required by the occupancy levels of the first and second buffers, to relocate the third data to the one of the first and second destination blocks;” “and cause the third data to be relocated from the source region to the one of the first and second destination blocks, as required by the occupancy levels of the first and second buffers;”DB2/ 39951400.2-3 -Serial No. 16/143,242 and only determining and using the occupancy levels of the buffers if/when the third data was successfully read using the third read-level voltage.  Thus the rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13, 15-17, 21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim. 

While the prior art of record, generally, teaches conducting read-retry operations to refresh/migrate data and grouping data, the prior art fails to provide a teaching, suggestion, and/or motivation, either taken alone or in combination with each other, that would anticipate and/or render the claimed limitations, generally, to successfully read data corresponding to three different read-level voltages and associate that data according to their successfully used read-level voltages (prior to reading the data) and to process the data through designated buffers, to then be migrated to their specified/corresponding destination, which are grouped according to program-erase cycles. More particularly, beyond Applicant’s application, the prior art fails to provide a teaching, suggestion, and/or motivation, either taken alone or in combination with each other, that would anticipate and/or render the claimed limitations of “in response to successfully reading the third data using the third read-level voltage:” “determine an occupancy level of the first buffer associated with the first destination block;” “determine an occupancy level of the second buffer associated with the second destination block;” “determine, as required by the occupancy levels of the first and second buffers, to relocate the third data to the one of the first and second destination blocks;” “and cause the third data to be relocated from the source region to the one of the first and second destination blocks, as required by the occupancy levels of the first and second buffers,”DB2/ 39951400.2-3 -Serial No. 16/143,242 “wherein when a data is not successfully read using the third read-level voltage, the controller does not determine nor use the occupancy levels of the first and second buffers for relocating the data, wherein when the first data is successfully read using the first read-level voltage,” “the controller does not determine nor use the occupancy levels of the first and second buffers for relocating the first data,” “and wherein when the second data is successfully read using the second read-level voltage, the controller does not determine nor use the occupancy levels of the first and second buffers for relocating the second data”  (i.e. only determining and using the occupancy levels of the buffers if/when the third data was successfully read using the third read-level voltage) obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention. 
These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  The dependent claims are allowable at least for the same reasons as its respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137